    Case: 1:17-cv-06623 Document #: 76 Filed: 09/30/19 Page 1 of 8 PageID #:336




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


STEELCAST LIMITED, an Indian              )
Corporation, as a member of               )
STEELCAST LLC, an Illinois LLC, and       )     Case No. 17-CV-06623
Derivatively on behalf of Steelcast LLC   )
                                          )
                  Plaintiff               )     Honorable Young B. Kim
                                          )
      v.                                  )
                                          )
VAUGHN MAKARY,                            )
                                          )
                  Defendant.              )
______________________________________________________________________________

VAUGHN MAKARY,                                     )
                                                   )
                 Counter-Plaintiff                 )
                                                   )
       v.                                          )
                                                   )
STEELCAST LIMITED, an Indian                       )
Corporation,                                       )
                                                   )
                 Counter-Defendant                 )

DEFENDANT VAUGHN MAKARY’S RESPONSE IN OPPOSITION TO PLAINTIFF’S
        MOTION TO DISMISS DEFENDANT’S COUNTERCLAIMS

       Defendant Vaughn Makary (“Makary”), by and through his counsel Ice Miller LLP,

hereby submits the following Response in Opposition to Plaintiff’s Motion to Dismiss Makary’s

counterclaims.

                                      INTRODUCTION

       This lawsuit is a very simple action for money damages arising out of the parties’

business dealings in the steel industry. Plaintiff Steelcast Limited alleges that Makary did not

pay Plaintiff money relating to a now-defunct business the parties had together, and Makary has
    Case: 1:17-cv-06623 Document #: 76 Filed: 09/30/19 Page 2 of 8 PageID #:337




denied those allegations. The lawsuit has absolutely nothing to do with Makary’s personal real

estate whatsoever.

        Nevertheless, in a blatant attempt to exert undue pressure on Makary, Plaintiff asserted

baseless “constructive trust” claims against Makary, alleging that the money he supposedly owes

Plaintiff was used to acquire or improve his personal residences in Illinois and Florida. He then

filed lis pendens notices on those properties, falsely stating not only that this lawsuit relates to

Makary’s real estate, but that the nature of the lawsuit is a mortgage foreclosure. As a result of

Plaintiff’s tactics, Makary’s title to his property is clouded until the lis pendens are removed, and

he cannot enjoy the full use of his properties until this suit is resolved.

        It is abundantly clear that Plaintiff falsely published the lis pendens notices to try to force

Makary into a position where he feels compelled to enter into an unfair settlement agreement just

so his properties are no longer encumbered. This is a flagrant abuse of the judicial process.

There is no reason why Makary’s personal real estate should be involved in this litigation.

Plaintiff makes no allegations that anyone besides Makary has an ownership interest in those

properties—it simply speculates that maybe Makary used some money from the parties’ business

to purchase or improve his real estate. Accordingly, Makary has alleged counterclaims for

slander of title and abuse of process against Plaintiff.

        Plaintiff contends in its motion to dismiss that its lis pendens cannot constitute slander on

title, despite the fact that its constructive trust claims are knowingly baseless, because they

represent “an absolutely privileged act which cannot be the basis for slander.” (Mot. ¶ 2.)

Plaintiff’s slander of title arguments are wrong for two reasons. First, Plaintiff fails to mention

that the Gorman-Dahm case on which it relies makes clear that the absolute privilege only

applies if the underlying litigation referenced by the lis pendens makes allegations affecting




                                                   2
    Case: 1:17-cv-06623 Document #: 76 Filed: 09/30/19 Page 3 of 8 PageID #:338




some ownership interest in the subject property, which Plaintiff’s complaint does not. Second,

the lis pendens Plaintiff recorded against Makary’s residences falsely state that the nature of the

action is a “lien foreclosure.” This is absolutely false—the lis pendens relate solely to this

litigation, which is an action for money damages unrelated to Makary’s residences or any

foreclosures thereon.

        Finally, because Plaintiff’s argument for dismissal of the abuse of process claim wholly

relies on its meritless arguments for dismissal of the slander of title claim, its motion should be

denied as to Count II as well.

                                          ARGUMENT

   I.      Plaintiff’s Lis Pendens Do Not Affect An Interest In Makary’s Residences.

        In moving to dismiss Makary’s slander of title claim, Plaintiff’s primary argument is that

the claim is absolutely privileged. Plaintiff relies on the Illinois Appellate Court’s decision in

Gorman-Dahm v. BMO Harrison Bank, N.A., 2018 IL App (2d) 170082 to support its motion,

but fails to recognize is that the absolute privilege only applies if “the underlying litigation

makes allegations affecting some ownership interest in the subject property.” 2018 IL App (2d)

170082, ¶ 28 (citing Ringier America, Inc. v. Enviro-Technics, Ltd., 284 Ill. App. 3d 1102, 1105

(1st Dist. 1996)). This lawsuit is not about an alleged ownership interest in Makary’s real

property. Plaintiff never alleges an ownership interest at all. Rather, Plaintiff alleges that he is

entitled to money damages, and he is wrongfully seeking constructive trust claims on Makary’s

properties as a remedy for the purely monetary injuries he alleges. This is totally wrong.

        The facts of Gorman-Dahm illustrate the difference between this case and a case in which

the slander of title privilege applies. In Gorman-Dahm, a bank filed a mortgage foreclosure

action against John and Kathleen Gorman, obtained a judgment of foreclosure and sold the




                                                 3
    Case: 1:17-cv-06623 Document #: 76 Filed: 09/30/19 Page 4 of 8 PageID #:339




property to the defendant bank. 2018 IL App (2d) 170082, ¶¶ 4-8. The defendant then published

a sheriff’s deed reflecting the sale of the entire property. Id. ¶ 12. The plaintiff, John and

Kathleen’s representative, filed a lawsuit alleging slander of title based on the defendant’s failure

to indicate in the sheriff’s deed that only an “undivided half interest” of the property was sold.

Id. ¶¶ 7, 14-16. Plaintiff alleged the defendant knowingly and intentionally misrepresented its

interest in the property. Id. ¶ 16. The court found that because the sheriff’s deed was a

“communication made in the course of litigation affecting an ownership interest in the subject

property,” and because “[t]he recording of a sheriff’s deed result[ed] from a mortgage

foreclosure action,” its publication was privileged. Id. ¶ 29.

       This case is different. This litigation relates to a business dispute between Plaintiff and

Makary that in no way “affect[s] some ownership interest in the subject propert[ies].” 2018 IL

App (2d) 170082, ¶ 28. Plaintiff simply says (incorrectly) that Makary owes it money. (See Dkt.

# 61 ¶¶ 22-26.) There is no underlying mortgage foreclosure or other legal action that has any

relation to Makary’s residences in Illinois or Florida. Allegations regarding Makary’s residences

do not come in until Plaintiff alleges, on information and belief and without any support, that it is

entitled to constructive trusts on those properties because Makary used funds he should have paid

to Plaintiff to purchase and/or renovate them. (See Dkt. # 61 ¶¶ 27-40.) These allegations are

not “pertinent and material to the matters in controversy,” as they have nothing to do with the

actual dispute in this case. Gorman-Dahm, 2018 IL App (2d) 170082, ¶ 26 (quoting Harrell v.

Summers, 32 Ill. App. 2d 358 (4th Dist. 1961)). Instead, they are simply a means to secure

money from Makary to pay a hypothetical judgment on the fiduciary duty claims.

       Even if Makary did use money he owed Plaintiff from their business dealings to purchase

or improve real estate, as Plaintiff falsely alleges on information and belief, there is nothing that




                                                 4
    Case: 1:17-cv-06623 Document #: 76 Filed: 09/30/19 Page 5 of 8 PageID #:340




would prohibit him from doing so. This is not a fraudulent transfer case. There was no

judgment against Makary at the time of purchase or renovation of his residences, and Plaintiff

does not allege that Makary failed to retain sufficient funds to satisfy a judgment in this case

after he spent the money (and any such allegations would be completely baseless). If Plaintiff

proves its case and obtains a judgment against Makary—and there is no evidence to support such

a judgment—then it can go through the usual procedures for collecting the judgment. But

Plaintiff cannot do an end-run around the collection process by simply tacking constructive trust

claims onto his breach of fiduciary duty complaint. There is no authority that would allow a

plaintiff to put a cloud on a defendant’s unrelated real estate at the very outset of the litigation

just because that plaintiff thinks it may be entitled to money at some time in the future.

         The reality is Plaintiff’s constructive trust claims are nothing more than Plaintiff’s

attempt to coerce Makary into an unfair settlement by improperly tying up his title to his real

estate. Plaintiff has absolutely no claim to the residences and it’s ridiculous that it filed lis

pendens claims as a result of this simple business dispute. If an absolute privilege were to apply

in this case, it would mean that any plaintiff seeking any sort of money damages could allege (on

information and belief without any factual support) that funds owed to it were used to purchase

or improve real estate, and the assets would be frozen throughout the duration of the lawsuit.

Neither Gorman-Dahm nor any other authority supports this untenable position.

   II.      Plaintiff’s Lis Pendens Misstate The Nature Of The Litigation.

         Plaintiff’s slander of title claim is not absolutely privileged for the separate and

independent reason that the lis pendens currently clouding Makary’s title to his properties is

completely false. While Plaintiff has filed suit against Makary alleging claims for breach of

fiduciary duty and constructive trust, as Makary alleges in his Counterclaims, the lis pendens




                                                 5
    Case: 1:17-cv-06623 Document #: 76 Filed: 09/30/19 Page 6 of 8 PageID #:341




notice at issue “describ[es] the nature of the action as a ‘Lien foreclosure.” (Dkt. # 70 ¶ 14; id.

Ex. 1, Sched. B, Part II, § J) (“Nature of Action: Lien foreclosure”). As the Court knows, this is

not true.     Nowhere does Plaintiff allege that it, or anyone else, ever filed a suit for lien

foreclosure against either of Makary’s residences. Plaintiff only asserts claims for breach of

fiduciary duty and constructive trust.

          A false lis pendens is not privileged. In Ringier, another case on which Plaintiff relies,

the court explained:

          An essential element of a cause of action for slander of title is that the statements
          used be both false and malicious. Because the lis pendens notice does no more
          than accurately inform its reader of the existence of the counterclaim, it was in no
          sense “false” and cannot form the basis of liability.

284 Ill. App. 3d at 1106 (internal citations omitted). In other words, if the statements in the lis

pendens do not “accurately” inform the reader of the underlying claim, it is “false” and not

entitled to privilege protection. In this case, the lis pendens does not state that the nature of this

action is breach of fiduciary duty and constructive trust. Instead it misrepresents that this is a

lien foreclosure action. Therefore, the absolute privilege, which is Plaintiff’s only basis for

dismissal of the slander of title counterclaim, does not apply.

   III.      Plaintiff’s Conduct Represents Abuse Of Process.

          Plaintiff’s motion to dismiss Makary’s abuse of process claim in Count II should also be

denied. As Plaintiff points out, “[u]nder Illinois law, ‘[t]he only elements necessary to plead a

cause of action for abuse of process are: (1) the existence of an ulterior purpose or motive and (2)

some act in the use of legal process not proper in the regular prosecution of the proceedings.’”

Pace v. Timmermann’s Ranch & Saddle Shop Inc., 795 F.3d 748, 757 (7th Cir. 2015) (quoting

Kumar v. Bornstein, 354 Ill. App. 3d 159, 165 (2d Dist. 2004)) (emphasis in original). Makary

has alleged more than enough to satisfy both elements. Plaintiff’s sole argument for dismissing


                                                   6
    Case: 1:17-cv-06623 Document #: 76 Filed: 09/30/19 Page 7 of 8 PageID #:342




Makary’s abuse of process claim is that because—according to Plaintiff—the Counterclaim fails

to allege slander of title, there could be no improper use of legal process. (Mot. ¶ 4.) But, as

explained above, Makary has sufficiently pleaded a claim for slander of title, citing Plaintiff’s

meritless constructive trust claims and alleging Plaintiff’s ulterior motive to tie up Makary’s

properties in order to apply pressure on Makary and his family. Because Makary has adequately

stated a slander of title claim, Plaintiff has no argument for dismissal of the abuse of process

claim. Therefore Count II should stand as well.


DATED: September 30, 2019                             Respectfully submitted,

                                                      VAUGHN MAKARY



                                                      BY:    /s/ Isaac J. Colunga
                                                                     One of its Attorneys

Isaac J. Colunga
Nicholas A. Casto
ICE MILLER LLP
200 West Madison Street
Suite 3500
Chicago, IL 60606
(312) 726-7157
isaac.colunga@icemiller.com
nicholas.casto@icemiller.com

Counsel for Defendant Vaughn Makary




                                                  7
     Case: 1:17-cv-06623 Document #: 76 Filed: 09/30/19 Page 8 of 8 PageID #:343




                                   CERTIFICATE OF SERVICE

           The undersigned, an attorney, states that on September 30, 2019 he caused the
    foregoing to be filed in the U.S. District Court for the Northern District of Illinois and thus a
    copy of this pleading will be served on all counsel of record by the Clerk’s ECF/CM system.




                                                              /s/ Nicholas A. Casto




C\1395087.2
